    Case: 1:19-cv-07592 Document #: 48 Filed: 08/13/20 Page 1 of 5 PageID #:291



                              UNITED STATES DISTRICT COURT
                              NORTHERN DISTRICT OF ILLINOIS
                                    EASTERN DIVISION

IRMA G. LEIBAS, FRANK DONIS,                          )
BARBARA TAGUE, LUCY DIGIOIA, and                      )
TAMIKA BARKER,                                        )
                                                      )
               Plaintiffs,                            )
                                                      )
               v.                                     )       Case No. 19 C 7592
                                                      )
THOMAS J. DART, Sheriff of Cook County,               )       Judge Rebecca R. Pallmeyer
in his official capacity, REBECCA REIERSON,           )
and COUNTY OF COOK, a unit of local                   )
government, as indemnitor,                            )
                                                      )
               Defendants.                            )


                             MEMORANDUM OPINION AND ORDER

       Plaintiffs Irma Leibas, Frank Donis, Barbara Tague, Lucy DiGioia, and Tamika Barker are

correctional officers and/or deputy sheriffs in the Cook County Department of Corrections or Court

Services Department. (First Am. Compl. [10] ¶ 2.) In this lawsuit, they seek relief from alleged

employment discrimination in violation of the Americans With Disabilities Act (“ADA”), 42

U.S.C. § 12111 et seq., and from alleged violations of the Fourteenth Amendment based on their

disabilities or perceived disabilities. (Id. ¶ 1.) Plaintiffs allege that Defendants subjected them to

“sham” ADA interactive processes that were in fact fitness-for-duty examinations with a

predetermined outcome: a determination that Plaintiffs are incapable of performing their essential

job functions. (Id. ¶ 4.) Defendants are Thomas J. Dart in his official capacity as Cook County

Sheriff, Cook County as an indemnitor, and Rebecca Reierson in her individual capacity.

(Id. ¶¶ 15-16, 19-20.) Defendant Reierson is the Director of Employee Services in the Bureau of

Human Resources of the Cook County Sheriff’s Office (hereinafter “HR Director”) and is

responsible for the Office’s ADA accommodation process. (Id. ¶ 20.) She is also a licensed

attorney. (See, e.g., Feb. 26, 2020 Hr’g Tr. [36] at 4:14.)

       At the request of Plaintiffs’ counsel, the court directed Defendant Reierson to cease
    Case: 1:19-cv-07592 Document #: 48 Filed: 08/13/20 Page 2 of 5 PageID #:292



communicating with Plaintiffs “other than through their lawyer.” (Feb. 26, 2020 Hr’g Tr. at 6:2-4.)

Defendants contend this ruling is overbroad and undermines effective HR functions, and have

asked the court for reconsideration. For the reasons discussed here, the court concludes that it

needs more information from both sides before it can rule. Defendants must explain in more detail

how the court’s no-contact order is causing them prejudice. Broad references to their obligation

to engage in the ADA’s interactive process are insufficient.           Plaintiffs must explain why

Defendants’ proposal—i.e., that Plaintiffs forward communications from Defendant Reierson to

their counsel, who can advise them on how to respond—would not protect against interference

with the attorney-client relationship and the disclosure of privileged information.

                                          BACKGROUND

       Plaintiffs filed this lawsuit in November 2019.       In February 2020, Plaintiffs’ counsel

reported that Defendant Reierson was “making direct contact with” Plaintiffs about ADA issues.

(See Feb. 26, 2020 Hr’g Tr. at 4:11-5:1.) Plaintiffs’ counsel asserted that the communications

were undermining the attorney-client relationship and risked disclosure of privileged information

to Defendant Reierson. (See id. at 4:20-23.) Defendants responded that there was nothing

improper about Defendant Reierson’s communications with Plaintiffs because Defendant

Reierson “is not working as an attorney in the Sheriff’s legal department” but rather

“communicates with the employees regarding their medical conditions” in her role as HR Director.

(Id. at 5:14-19.) This court was troubled by the direct communications, however, and, in a bench

ruling, ordered Defendant Reierson to stop communicating with Plaintiffs “other than through their

lawyer.” (Id. at 6:2-4.) The court explained that “[w]hether she is acting as a lawyer or not within

the office . . . the wiser course is for her not to have contact with a represented party.” (Id. at

5:24-6:1.)

                                           DISCUSSION

       Defendants move for reconsideration of the court’s no-contact order under Federal Rule

of Civil Procedure 54(b). Rule 54(b) provides that “any order or other decision . . . that adjudicates

                                                  2
     Case: 1:19-cv-07592 Document #: 48 Filed: 08/13/20 Page 3 of 5 PageID #:293



fewer than all the claims or the rights and liabilities of fewer than all the parties does not end the

action as to any of the claims or parties and may be revised at any time before the entry of a

judgment adjudicating all the claims and all the parties’ rights and liabilities.” FED. R. CIV. P. 54(b).

“Motions for reconsideration ‘serve a limited function: to correct manifest errors of law or fact or

to present newly discovered evidence.’” Thermapure, Inc. v. RxHeat, LLC, No. 10-cv-8157, 2015

WL 110075, at *3 (N.D. Ill. Jan. 7, 2015) (quoting Caisse Nationale de Credit Agricole v. CBI

Indus., 90 F.3d 1264, 1269 (7th Cir. 1996)).

        When Plaintiffs requested the no-contact order, they alluded to only one source of support:

Rule 4.2 of the American Bar Association’s Model Rules of Professional Conduct. Rule 4.2

Provides:

        In representing a client, a lawyer shall not communicate about the subject of the
        representation with a person the lawyer knows to be represented by another
        lawyer in the matter, unless the lawyer has the consent of the other lawyer or is
        authorized to do so by law or a court order.

ABA Model Rule of Prof. Conduct 4.2 (9th Ed. 2019) (“Rule 4.2”). In opposing Defendants’ motion

for reconsideration, Plaintiffs again rely exclusively on Rule 4.2. (See generally Pls.’ Opp. [39].)

        Having examined Model Rule 4.2 and relevant case law, the court concludes that the

Rule’s applicability in the present circumstances is unclear.            The Rule’s plain language,

annotations, and comments suggest that it does not cover Defendant Reierson’s communications

with Plaintiffs. Rule 4.2 applies to lawyers who are “representing a client.” Rule 4.2; see also

Rule 4.2, Annotation (“If a person is represented in a matter, lawyers for others in the matter may

not communicate about it with him directly but must go through his lawyer.” (emphasis added)).

It is undisputed that Defendant Reierson is not representing Defendants (or herself) in this action,

and as the Annotation to Rule 4.2 notes, “[I]f the lawyer is acting in a capacity other than that of

lawyer, the anticontact rule is generally not applicable.” Rule 4.2, Annotation. Indeed, Plaintiffs

have not offered evidence that Defendant Reierson practices law in her role as HR Director at all.

In this case, her role is that of a party, not a lawyer. Comment 4 to the Rule states that “[p]arties


                                                   3
    Case: 1:19-cv-07592 Document #: 48 Filed: 08/13/20 Page 4 of 5 PageID #:294



to a matter may communicate directly with each other.” Rule 4.2, cmt. 4. That is exactly what is

happening here. Finally, Comment 4 states that “a lawyer having independent justification or

legal authorization for communicating with a represented person is permitted to do so.” Id.

Defendants here have explained that the ADA requires an employer to communicate with its

employees about reasonable accommodations; it is Defendant Reierson’s job to engage in such

communications; and the court’s order interferes with her ability to do so.

       Although not binding on the court, HTC Corp. v. Technology Properties Ltd., 715 F. Supp.

2d 968 (N.D. Cal. 2010), provides guidance here. See also Rule 4.2, Annotation (citing same).

HTC concerned California Rule of Professional Conduct 2-100, which mirrors Rule 4.2. See HTC,

715 F. Supp. 2d at 971-72. In that case, the defendant’s chairman was a licensed attorney, but

did not represent the defendant in any legal capacity. Invoking Rule 2-100, the plaintiff asked the

court to prohibit the chairman from contacting members of the plaintiff’s upper management

directly to discuss settlement. Id. The court refused; it reasoned that the communications were

permitted because Rule 2-100 applies to attorneys “while representing a client,” and the chairman

was not representing the defendant in “any legal capacity.” Id. at 972. In addition, the court

determined that the communication fell within the scope of the Rule’s “expressly permitted

communication” between parties to an action. Id. at 973.

       But HTC differs from this case in a key respect: the defendant’s chairman was not a

named defendant. Defendant Reierson is, and her communications with Plaintiffs concern the

issues (Plaintiffs’ ability to perform their jobs) that are at the heart of this lawsuit. Moreover, at

least some Illinois case law suggests, unlike the court in HTC, that Rule 4.2 is implicated here.

See In re Segall, 177 Ill. 2d 1, 509 N.E.2d 988, 109 Ill. Dec. 149 (1987). In re Segall addressed

Illinois Disciplinary Rule 7-104(a)(1), which is nearly identical to Rule 4.2. See 177 Ill. 2d at 5-6,

509 N.E.2d at 990, 109 Ill. Dec. at 151. A lawyer who represented himself in an underlying lawsuit

argued that when he contacted opposing parties, he was not making contact “[d]uring the course

of his representation of a client,” and therefore did not violate Rule 7-104(a)(1). Id., 177 Ill. 2d at

                                                  4
    Case: 1:19-cv-07592 Document #: 48 Filed: 08/13/20 Page 5 of 5 PageID #:295



6, 509 N.E.2d at 990, 109 Ill. Dec. at 151. The court disagreed. It stated, “An attorney who is

himself a party to the litigation represents himself when he contacts an opposing party. . . . [A]n

attorney who is himself a litigant may be disciplined under Rule 7-104(a)(1) when, as in the case

at bar, he directly contacts an opposing party without permission from that party’s counsel.” Id.

Defendant Reierson is not representing herself in this action, but the cited language from In re

Segall is not limited to an attorney proceeding pro se. See id.

       The parties have not identified any authority that addresses the circumstances here.

Defendants do not cite any cases that discuss Rule 4.2 or a no-contact order, and Plaintiffs cite

only Orlowski v. Dominick’s Finer Foods, Inc., 937 F. Supp. 723, 727 (N.D. Ill. 1996), where the

court determined “which corporate employees” were “represented parties” whom the plaintiffs’

counsel could not contact. The case law is ambiguous, and the court feels the factual record is

too sketchy to make a meaningful determination. For these reasons, the court directs Defendants

to explain exactly how the court’s no-contact order is causing them prejudice, and directs Plaintiffs

to explain why Defendants’ proposed solution would not resolve their concerns.

                                          CONCLUSION

       Defendants’ Thomas J. Dart, Rebecca Reierson, and the County of Cook’s Motion for

Reconsideration [34] is entered and continued.        Both sides are directed to file statements

addressing the court’s concerns by August 21, 2020.



                                              ENTER:




Dated: August 13, 2020                        _____________________________________
                                              REBECCA R. PALLMEYER
                                              United States District Judge




                                                 5
